381 S.E.2d 805 (1989)
STATE of North Carolina, Plaintiff-Appellee,
v.
Wayne Crowson MEADLOCK, Defendant-Appellant.
No. 8922SC417.
Court of Appeals of North Carolina.
August 15, 1989.
*806 Atty. Gen. Lacy H. Thornburg by Asst. Atty. Gen. D. David Steinbock, Raleigh, for the State.
Edward Jennings, Taylorsville, for defendant-appellant.
HEDRICK, Chief Judge.
Involuntary manslaughter is the unlawful and unintentional killing of another human being without malice and which proximately results from the commission of an unlawful act not amounting to a felony or not naturally dangerous to human life, or from the commission of some act done in an unlawful or culpably negligent manner, or from the culpable omission to perform some legal duty. State v. Everhart, 291 N.C. 700, 231 S.E.2d 604 (1977). In this case, the State sought to show that defendant was culpably negligent in discharging his 30.06 rifle on 25 November 1987, and that such negligence proximately caused the death of Paul Spencer. Culpable negligence in criminal law requires more than the negligence required to sustain a tort recovery. Id. It must be such reckless or careless behavior that the act "imports a thoughtless disregard of the consequences of the act or the act shows a heedless indifference to the rights and safety of others." Id. at 702, 231 S.E.2d at 606.
When evidence introduced by the State consists of exculpatory statements of the defendant which are not contradicted or shown to be false by any other facts or circumstances in evidence, the State is bound by those statements. State v. Bolin, 281 N.C. 415, 189 S.E.2d 235 (1972); *807 State v. Wagner, 50 N.C.App. 286, 273 S.E.2d 33 (1981).
When the evidence in the present case is considered in light of the foregoing principles of law, we hold that evidence is insufficient to permit the jury to find that defendant's conduct in firing his 30.06 rifle at a deer on 25 November 1987 was culpable negligence, or even that defendant's firing of his rifle proximately caused the death of Paul Spencer.
The State's evidence, excluding defendant's stipulations and his statements made to Detective Bentley and Randy Pennell, tends to show only that Paul Spencer was killed sometime between 6:00 a.m. on 25 November 1987 and 9:20 a.m. on 26 November 1987 when he was struck in the head by a bullet from a high-powered rifle fired from a "distance." The State necessarily relied upon defendant's stipulations and defendant's statements to Detective Bentley and Randy Pennell to involve defendant in any way in the tragic death of Spencer. When defendant's stipulations and statements are considered, the State's evidence tends to show only that defendant was hunting on the morning of 25 November 1987 in the area where Spencer's body was found the following day. Defendant stated that he fired his rifle at a running deer and missed. The shell casing from this shot was found 453 feet from Spencer's body. Defendant's stipulations and statements tend to show the bullet from this shot was embedded in a tree 97 feet from Spencer's body, and this bullet bore no evidence of having struck "flesh." Defendant's statements further tend to show he later shot and killed a deer. Defendant's statements account for both shots fired by him. There is no evidence in this record tending to show defendant was negligent in firing his rifle, and no evidence that a bullet from his gun was the proximate cause of Spencer's death. Under the existing law of this State, it is not negligence to hunt deer with a 30.06 rifle.
The case cited by the State to support its contentions, State v. Hall, 60 N.C.App. 450, 299 S.E.2d 680 (1983), is clearly distinguishable on its facts. In Hall, the evidence tended to show that the defendant fired "after he saw a brown and white spot on what he thought was a deer," and he immediately told a companion, "I think I shot a man."
The judgment is reversed. Reversed.
ARNOLD, J., concurs.
PHILLIPS, J., concurs in the result.
PHILLIPS, Judge, concurring in the result.
I agree that the evidence is not sufficient to establish that defendant shot the decedent. For according to the evidence: Of the only two shots defendant fired one lodged in a pine tree and was not shown to have any human blood or tissue on it, and the other hit a deer, apparently not on the line or in the vicinity where the decedent was; at least one other hunter, other than the defendant and decedent was in the area; the decedent could have been shot any time that day and no evidence was presented that defendant was the only one to shoot a rifle in that area during that time. While the testimony of the civil engineer, who made no microscopic or other scientific examination, that the bullet in the pine tree had no blood or human tissue on it establishes nothing since he was a witness for the defendant, the other evidence does not support the inference that the bullet that hit the decedent was one of the two that defendant shot.
But I do not agree that the evidence is not sufficient to establish defendant's culpable negligence. Shooting a high-powered rifle that can propel a lethal charge for upwards of a mile into an area where other people are likely to be, as defendant did here, is the very embodiment of culpable negligence in my opinion; and that he was on his own premises hunting deer when he fired the gun and there is no law against using such weapons for that purpose is beside the point.